DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a cylindrical spindle an axial one side of which” appears to be a typographical error. Perhaps this should read --a cylindrical spindle, an axial one side of which--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (US Pub. No. 2013/0062926) in view of Jtekt (JP 2007-263350).
Regarding claim 1, Hitachi discloses A dump truck provided with a vehicle drive unit comprising: a cylindrical spindle (14) an axial one side of which is attached to a vehicle body and on an inner peripheral surface at an axial other side of which a female spline portion (14f) is formed; a wheel that is positioned in the axial other side of the spindle to be disposed on an outer peripheral side of the spindle and on which a tire is attached (figs 1-3); wheel bearings (at least 20, 21) that are arranged between the spindle and the wheel to rotatably support the wheel in relation to the spindle; a rotation source (at least 16) located on the axial one side of the spindle; a shaft that is connected to an output shaft of the rotation source (at least at 17), is inserted axially in an inner peripheral surface side of the spindle and projects from the other end side of the spindle; a planetary gear reduction device (at least Abst, fig 3) that is positioned in the axial other side of the spindle to be disposed between the shaft and the wheel and is provided with a plurality of planetary gears rotatably supported by a carrier spline-coupled to the female spline portion of the spindle; and a shaft bearing (44) that is positioned closer to the axial one side than the carrier in the planetary gear reduction device to be disposed on the inner peripheral surface side of the spindle and rotatably supports the shaft in relation to the spindle, characterized in that: on the inner peripheral surface side of the spindle, a retainer (43) is disposed to be positioned, the retainer being formed of a material different from the spindle and retaining the shaft bearing (at least para 35-120 and figs 1-10). Hitachi does not specifically disclose and the retainer is provided thereon with a male spline portion spline-coupled to the female spline portion of the spindle. However, at least Jtekt discloses a bearing device 20 that spline-connects a sleeve 40 to an inner shaft 15 serving as a mating member. It would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 3, Takeshi in view of Jtekt discloses wherein a pair of stop rings restricting an axial movement of the retainer and a retainer fitting portion of radially positioning the retainer by the fitting of an outer peripheral surface of the retainer are arranged on the inner peripheral surface of the spindle (at least lock ring 45 of Jtekt in view of discussion above).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time The dump truck according to claim 1, wherein a radial gap formed between the female spline portion of the spindle and the male spline portion of the retainer is set to be smaller than a radial gap formed between the female spline portion of the spindle and another male spline portion formed in the carrier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach drive unit arrangements that include features of the claimed invention and, therefore, may be of interest to Applicant.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618